Case 1:18-cv-01295-TWP-MJD Document 23 Filed 11/26/18 Page 1 of 1 PageID #: 242



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA

 NEW LIFE IN CHRIST MINISTRIES, INC.,                  )
                                                       )
      Plaintiff,                                       )
                                                       )
        v.                                             )       Case No. 1:18-cv-1295-TWP-MJD
                                                       )
 GUIDEONE MUTUAL INSURANCE CO.,                        )
                                                       )
      Defendant.                                       )

                     STIPULATION OF DISMISSAL WITH PREJUDICE

        IT IS HEREBY STIPULATED AND AGREED among the parties, Plaintiff, New Life in

 Christ Ministries, Inc., and Defendant, GuideOne Mutual Insurance Company, by and through

 their respective undersigned counsel of record, having resolved and settled all disputes and claims

 between and among them, now stipulate to the dismissal of this action in its entirety, with prejudice

 and with each party to bear its own costs and attorneys’ fees.

 Dated this 26th day of November, 2018.



  /s/ Christina M. Phillips__________               /s/ Emily D. Smith____________
  Christina M. Phillips                             Emily D. Smith
  MERLIN LAW GROUP                                  GUIDEONE MUTUAL INSURANCE COMPANY
  181 West Madison, Suite 3475                      P.O. Box 14503
  Chicago, Illinois 60602                           Des Moines, Iowa 50306
  Telephone: (312) 260-0806                         Telephone: (317) 273-4530
  Facsimile: (312) 260-0808                         Facsimile: (515) 267-5431
  cphillips@merlinlawgroup.com                      esmith@guideone.law
